DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forstein et al. (US PG Pub No. 2006/0173458) in view of Jensen (US PG Pub. No. 2008/0051786).
Regarding Claims 1-3, Forstein et al. discloses a stabilization system (Figs. 7-8) comprising: a bone plate (130, Figs. 7-8, Paragraphs [0074 & 0085]) having an elongate body extending from a proximal end (end near tail 74, Fig. 7) to a distal end (end near head 131, Fig. 7) along a longitudinal axis (axis running centrally along the length of the plate between ends near 74 & 131, Fig. 7) and having an enlarged head portion (head 131, Fig. 7) proximate the distal end, wherein the bone plate is symmetric about the longitudinal axis (Fig. 7), wherein the bone plate comprises an elongated slot (lowermost hole 94 as seen in Fig. 7) located along the longitudinal axis and having a length greater than its width (See examiner annotated Fig. 7 immediately below), wherein the bone plate comprises a plurality of circular, conical, threaded locking openings (screw holes 62, Figs. 4 & 7, Paragraphs [0071-0073]) located along the longitudinal axis, wherein one of the locking openings is located adjacent to the elongated slot (See first examiner annotated Fig. 7 immediately below), the locking openings capable of accepting a suture button, a non-locking screw, or a locking screw (Paragraph [0073]. The holes 62 are fully and structurally capable of accepting screws or suture buttons therein.), and wherein the bone plate comprises a plurality of openings in the enlarged head portion (threaded holes 62 and small non-threaded hole, not labeled, Figs. 7-8, Paragraph [0073]), and further comprising a first fastener (screws inserted into holes 94, not labeled, Paragraph [0082]) configured to engage the elongated slot to secure the bone plate to the bone (Fig. 11). 

    PNG
    media_image1.png
    1209
    895
    media_image1.png
    Greyscale

Forstein et al. does not disclose wherein the plurality of circular, conical, threaded locking openings are syndesmotic openings each including a first bore, a second conical bore disposed above the first bore, and a third bore being disposed above the second bore and having a bowl-shaped inner surface and configured to receive a suture button, a non-locking screw, or a locking screw, wherein the first bore is threaded and the second and third bores are non-threaded, wherein the bowl shaped inner surface of the third bore includes a concavely curved sidewall and a flat annular surface extending laterally from the concavely curved sidewall to receive a lower surface Serial No. 15/587,473Page 2 of 11of the suture button, and wherein the conical shape of the second bore extends directly from the flat annular surface of the third bore to accommodate the non-locking screw, and a second fastener configured to engage one of the syndesmotic openings, wherein the second fastener is sized and dimensioned to engage the tibia and the fibula. (It is noted that the bone plate of Forstein et al. can be affixed to the metaphysis 
Jensen discloses a bone plate system (Fig. 8, Paragraphs [0071-0072]) comprising a bone plate (110) having a hybrid aperture (112, Paragraph [0072]) with coaxial first, second, and third bores (114, 120, 118/123, respectively, Fig. 8), wherein the first bore (114) is a lower-most threaded locking bore (114) configured to engage a threaded region of a locking fastener to lock the fastener to the bone plate (Paragraph [0072]), wherein the second bore (120) is a central, concave tapered, non-threaded bore portion (Paragraph [0072]), and wherein the third bore (118/123) is an upper-most, partially spherical/bowl-shaped and partially cylindrical counterbore (Paragraph [0072]), wherein the inner surface of the third bore is bowl shaped and includes a concavely curved sidewall formed by an upper spherical/bowl-shaped portion (123) and an adjacent flat ring-shaped side surface formed by the cylindrical portion (118), and a flat annular bottom wall which extends laterally from the concavely curved sidewall (See examiner annotated Fig. 8 depiction and notations below) and is capable of receiving a lower surface Serial No. 15/587,473Page 2 of 11of the suture button, and wherein the conical shape of the second bore extends directly from the flat annular surface of the third bore to accommodate the non-locking screw (Fig. 8). Jensen depicts in Fig. 8 a dashed sphere (128) abutted against the second and third bores and a dashed cylindrical disc (130) abutted against the partially-cylindrical portion of the third bore to indicate the ability of the countersink portion of the hybrid aperture to receive at least a portion of fastener heads having 
    PNG
    media_image2.png
    813
    1205
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the circular, conical threaded locking holes of the plate of Forstein et al. with a stepped hybrid arrangement such that each locking hole includes an upper-most partially-cylindrical and partially-spherical, non-threaded bore and an adjacent central non-threaded conical bore portion arranged above the lower-most conical threaded bore, and corresponding toggle fasteners and locking fasteners as taught by Jensen in order to allow different types of fasteners with heads having different shapes to be inserted into the bone plate holes based on a surgeons preference and the specific needs of a particular patient during surgery. 
Regarding Claim 4, the combination of Forstein et al. and Jensen discloses the claimed invention as stated above in claim 1, and Forstein et al. further discloses wherein the plurality of openings in the enlarged head portion comprise conically-threaded locking holes (Each threaded hole 62 is defined by a conical wall 63, Paragraph [0073]). 
Regarding Claim 5, the combination of Forstein et al. and Jensen discloses the claimed invention as stated above in claim 1, and Forstein et al. further discloses wherein one of the plurality of openings in the enlarged head portion is a non-threaded hole (small non-threaded hole, not labeled, Fig. 7) capable of receiving a non-locking fastener in order to compress the bone plate to the bone (The small non-threaded hole of the bone plate of Forstein et al. is fully and structurally capable of receiving a non-locking fastener.).
Regarding Claim 6, the combination of Forstein et al. and Jensen discloses the claimed invention as stated above in claim 1, and Forstein et al. further discloses wherein an edge of the bone plate includes a scalloped section (Scallops 75 form scalloped left and right edges of plate, Fig. 7, Paragraph [0071]). 
Regarding Claim 7, the combination of Forstein et al. and Jensen discloses the claimed invention as stated above in claim 6, and Forstein et al. further discloses wherein the plurality of syndesmotic openings includes a first syndesmotic opening, a second syndesmotic opening, and a third syndesmotic opening (See Fig. 7 depiction and notations above), wherein the plurality of openings in the enlarged head portion includes a first locking hole positioned proximate to the third syndesmotic opening (the locking hole which is closest to the third syndesmotic opening, See Fig. 7 depiction and 
Regarding Claim 8, the combination of Forstein et al. and Jensen discloses the claimed invention as stated above in claim 1, and Forstein et al. further discloses wherein the enlarged head portion is contoured (Fig. 8) and capable of mimicking the anatomy of the lateral malleolus of the fibula (The bone plate can be affixed to the metaphysis and diaphysis of a broken bone, such as a femur, a tibia, a fibula, a humerus, an ulna and/or a radius, to stabilize the bone during the healing process. Thus, the plate is fully and structurally capable of being placed on the lateral malleolus of the fibula such that its contour mimics the anatomy as seen in Fig. 8. Paragraph [0066]).
Regarding Claim 9, the combination of Forstein et al. and Jensen discloses the claimed invention as stated above in claim 1, and Forstein et al. further discloses wherein the bone plate is capable of contacting the distal fibula (The bone plate can be affixed to the metaphysis and diaphysis of a broken bone, such as a femur, a tibia, a fibula, a humerus, an ulna and/or a radius, to stabilize the bone during the healing process. Thus, the plate is fully and structurally capable of being placed on either the distal fibula. Fig. 8, Paragraph [0066]).
Regarding Claim 10, the combination of Forstein et al. and Jensen discloses the claimed invention as stated above in claim 1, and Forstein et al. further discloses wherein the bone plate is capable of accommodating left or right fibulas (The bone plate 
Regarding Claims 11-13, Forstein et al. discloses a stabilization system (Figs. 7-8) comprising: a bone plate (130, Figs. 7-8, Paragraphs [0074 & 0085]) having an elongate body extending from a proximal end (end near tail 74, Fig. 7) to a distal end (end near head 131, Fig. 7) along a longitudinal axis (axis running centrally along the length of the plate between ends near 74 & 131, Fig. 7) and having an enlarged head portion (head 131, Fig. 7) proximate the distal end, wherein the bone plate is symmetric about the longitudinal axis (Fig. 7), wherein the bone plate comprises first and second stacked openings (bottom-most two slots 94) located along the longitudinal axis and positioned proximate to the proximal end of the bone plate (See examiner annotated Fig. 7 immediately below), the first and second stacked openings configured to accept non-locking fasteners (Paragraph [0082]), wherein the bone plate comprises an elongated slot located along the longitudinal axis having a length greater than its width (See examiner annotated Fig. 7 immediately below), wherein the elongated slot is located adjacent to the second stacked opening (See examiner annotated Fig. 7 immediately below), wherein the bone plate comprises a plurality of circular, conical threaded locking openings (screw holes 62, Fig. 7, Paragraph [0071-0073]) located along the longitudinal axis, wherein one of the circular, conical threaded locking openings is located adjacent to the elongated Serial No. 15/587,473Page 5 of 10slot (See examiner annotated Fig. 7 immediately below), the circular, conical threaded locking openings each capable of 

    PNG
    media_image3.png
    750
    732
    media_image3.png
    Greyscale

Forstein et al. does not disclose wherein each of the plurality of syndesmotic openings includes a first bore, a second conical bore disposed above the first bore, and a third bore being disposed above the second bore and having a bowl-shaped inner surface, wherein the first bore is threaded and the second and third bores are non-threaded, wherein the bowl shaped inner surface of the third bore includes a concavely 
Jensen discloses a bone plate system (Fig. 8, Paragraphs [0071-0072]) comprising a bone plate (110) having a hybrid aperture (112, Paragraph [0072]) with coaxial first, second, and third bores (114, 120, 118/123, respectively, Fig. 8), wherein the first bore (114) is a lower-most threaded locking bore (114) configured to engage a threaded region of a locking fastener to lock the fastener to the bone plate (Paragraph [0072]), wherein the second bore (120) is a central, concave tapered, non-threaded bore portion (Paragraph [0072]), and wherein the third bore (118/123) is an upper-most, partially spherical/bowl-shaped and partially cylindrical counterbore (Paragraph [0072]), wherein the inner surface of the third bore is bowl shaped and includes a concavely curved sidewall formed by an upper spherical/bowl-shaped portion (123) and an adjacent flat ring-shaped side surface formed by the cylindrical portion (118), and a flat annular bottom wall which extends laterally from the concavely curved sidewall (See 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the circular, conical threaded locking holes of the plate of Forstein et al. with a stepped hybrid arrangement such that each locking hole includes an upper-most partially-cylindrical and partially-spherical, non-threaded bore and an adjacent central non-threaded conical bore portion arranged above the lower-most conical threaded bore, and corresponding toggle fasteners and locking fasteners as taught by Jensen in order to allow different types of fasteners with heads having different shapes to be inserted into the bone plate holes based on a surgeons preference and the specific needs of a particular patient during surgery. 
Regarding Claim 14, the combination of Forstein et al. and Jensen discloses the claimed invention as stated above in claim 11, and Forstein et al. further discloses wherein the plurality of openings in the enlarged head portion comprise conically-threaded locking holes (Each threaded hole 62 is defined by a conical wall 63, Paragraph [0073]).
Regarding Claim 15, the combination of Forstein et al. and Jensen discloses the claimed invention as stated above in claim 11, and Forstein et al. further discloses wherein one of the plurality of openings in the enlarged head portion is a non-threaded hole (small non-threaded hole, not labeled, Fig. 7) capable of receiving a non-locking fastener in order to compress the bone plate to the bone (The small non-threaded hole of the bone plate of Forstein et al. is fully and structurally capable of receiving a non-locking fastener.).
 Regarding Claim 16, the combination of Forstein et al. and Jensen discloses the claimed invention as stated above in claim 11, and Forstein et al. further discloses wherein an edge of the bone plate includes a scalloped section (Scallops 75 form scalloped left and right edges of plate, Fig. 7, Paragraph [0071]).
Regarding Claim 17, the combination of Forstein et al. and Jensen discloses the claimed invention as stated above in claim 16, and Forstein et al. further discloses wherein the plurality of syndesmotic openings includes a first syndesmotic opening, a second syndesmotic opening, and a third syndesmotic opening openings (See Fig. 7 depiction and notations immediately above), wherein the plurality of openings in the enlarged head portion includes a first locking hole positioned proximate to the third syndesmotic opening (the locking hole which is closest to the third syndesmotic opening, See Fig. 7 depiction and notations immediately above), and wherein the scalloped section includes a first cutout positioned along the edge between the second and third syndesmotic holes and a second cutout positioned along the edge between the third syndesmotic hole and the first locking hole (See Fig. 7 depiction and notations immediately above).
Regarding Claim 18, the combination of Forstein et al. and Jensen discloses the claimed invention as stated above in claim 11, and Forstein et al. further discloses wherein the enlarged head portion is contoured (Fig. 8) and capable of mimicking the anatomy of the lateral malleolus of the fibula (The bone plate can be affixed to the metaphysis and diaphysis of a broken bone, such as a femur, a tibia, a fibula, a humerus, an ulna and/or a radius, to stabilize the bone during the healing process. Thus, the plate is fully and structurally capable of being placed on the lateral malleolus of the fibula such that its contour mimics the anatomy as seen in Fig. 8. Paragraph [0066]).
Regarding Claim 19, the combination of Forstein et al. and Jensen discloses the claimed invention as stated above in claim 11, and Forstein et al. further discloses wherein the bone plate is capable of contacting the distal fibula (The bone plate can be affixed to the metaphysis and diaphysis of a broken bone, such as a femur, a tibia, a fibula, a humerus, an ulna and/or a radius, to stabilize the bone during the healing process. Thus, the plate is fully and structurally capable of being placed on either the distal fibula. Fig. 8, Paragraph [0066]).
Regarding Claim 20, the combination of Forstein et al. and Jensen discloses the claimed invention as stated above in claim 11, and Forstein et al. further discloses wherein the bone plate is capable of accommodating left or right fibulas (The bone plate can be affixed to the metaphysis and diaphysis of a broken bone, such as a femur, a tibia, a fibula, a humerus, an ulna and/or a radius, to stabilize the bone during the healing process. Thus, the plate is fully and structurally capable of being placed on either a left or right fibula. Paragraph [0066]).
Response to Arguments
In regards to Applicant’s arguments, filed 05/04/21, with respect to Applicant’s contention that the planar surface region 118 of Jensen extends laterally from planar region 122 which is unlike claims 1 & 11 which recite that the flat annular surface extends laterally from the concavely curved sidewall of the bowl portion as seen in newly amended claims 1 & 11: As seen in the office action above and specifically in the examiner annotated Jensen Fig. 8 above, under a new interpretation of the Jensen reference, the third bore of Jensen (118/123) is an upper-most, partially spherical/bowl-shaped and partially cylindrical counterbore (Paragraph [0072]), wherein the inner surface of the third bore is bowl shaped and includes a concavely curved sidewall formed by an upper spherical/bowl-shaped portion (123) and an adjacent flat ring-shaped side surface formed by the cylindrical portion (118), and a flat annular bottom wall which extends laterally from the concavely curved sidewall (See examiner annotated Fig. 8 depiction and notations above), wherein the flat annular bottom wall is fully and structurally capable of receiving a lower surface Serial No. 15/587,473Page 2 of 11of a suture button inserted therein. Thus, the combination of Forstein and Jensen discloses the claimed invention as stated in the newly amended claims and the Applicants arguments have been fully considered but are not persuasive. 
In regards to Applicant’s arguments filed 05/04/21 with respect to Applicant’s contention that the instant application, unlike Jensen, allows for the receipt of a lower surface of a suture button, and Jensen discloses the recess as one that is capable of receiving a variety of screw head types: A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JESSICA WEISS/Primary Examiner, Art Unit 3775